Citation Nr: 1505078	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for residuals of alcoholism, to include as secondary to a psychiatric disability.


REPRESENTATION

The Veteran is represented by:  Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to March 1981.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


REMAND

In July 2014, the Board remanded the Veteran's above-captioned claims to obtain a supplemental opinion from the VA examiner who rendered the November 2013 opinion.  Therein, the Board discussed how the November 2013 VA examination was inadequate because the examiner acknowledged the Veteran's report of in-service alcohol abuse, but did not discuss whether the Veteran's in-service alcohol abuse was a coping mechanism for a psychiatric disability or the prodromal symptoms thereof.  The Veteran asserted that he experienced in-service symptoms of a psychiatric disability due to the rigors of his duty and/or the remoteness of his duty assignments.  The November 2013 VA examiner found that there were "no indications" of psychiatric or psychological problems during the Veteran's active duty, citing to the Veteran's performance evaluations.  However, the examiner did not reconcile the "no indications" finding with the Veteran's report of in-service feelings of isolation, depression, and anxiety.  In the July 2014 remand, the Board specifically indicated that the November 2013 VA examination was inadequate because the examiner did not comment on the Veteran's lay report of in-service symptoms and, instead, relied solely on the Veteran's service records to render a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board also determined that the November 2013 opinion was inadequate because the examiner did not consider the Veteran's duty stations other than the island of Diego Garcia, namely Guantanamo Bay, Cuba, and Meridian and Gulfport, Mississippi.  As such, the Board remanded the Veteran's claims in order to obtain a supplemental opinion.

While the Veteran's claims were in remand status, the RO obtained a supplemental opinion from the November 2013 VA examination, which is dated in August 2014.  In essence, the VA examiner opined that, because that there is no new evidence upon which to comment, there is no basis to change the original assessment.  The examiner then opines:

The [V]eteran's claim that he began abusing alcohol in service because of the remote location of his duty assignment and his feelings of isolation (presumably his deployment to the island of Diego Garcia) (a) does not constitute alcoholism secondary to a service-connected condition, and (b) contradicts to some degree his claim that he became depressed while stationed at Guantanamo [(]which is neither isolated nor remote).

As discussed above, the Board already determined that the VA examiner's November 2013 opinion was inadequate.  Given that the VA examiner offered no amendment to the November 2013 opinion, the Board finds that the August 2014 opinion is equally inadequate.  This is so because the VA examiner failed to consider the Veteran's report of in-service symptoms of a psychiatric disability, the Veteran's claim that he abused alcohol in- and post-service as a coping mechanism, and the Veteran's duty stations other than the island of Diego Garcia.  Consequently, the Board finds that a remand is required in order to obtain another opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is remanded for the following action:

1.  The RO must forward the Veteran's claims file to a VA examiner other than the November 2013/August 2014 VA examiner.  If the November 2013/August 2014 VA examiner is not available, the claims file must be forwarded to an appropriate substitute.  After a review of the entire evidence of record, the examiner must provide an opinion as to whether any current psychiatric disability was incurred in or due to the Veteran's active duty.  In so doing, the examiner must consider and specifically discuss the following:

(a)  In addition to the island of Diego Garcia, the Veteran has verified service in Guantanamo Bay, Cuba, and Meridian and Gulfport, Mississippi.  The Veteran asserts that his depression initially onset upon his arrival in Cuba and worsened in subsequent duty assignments. 

(b)  The Veteran acknowledges that he did not receive in-service psychiatric treatment.   However, he claims that he experienced in-service feelings of isolation, depression, and anxiety.

(c)  The Veteran claims that he began abusing alcohol during his active duty, in part, in order to cope with the rigors of his duty and the remoteness of his duty assignments and the associated feelings of isolation, depression, and anxiety.

If the examiner determines that a psychiatric disability is etiologically related to the Veteran's active duty, the examiner must also provide an opinion as to whether the Veteran experiences any residual disability associated with his alcoholism that has been remission since approximately 1995.   If so, the examiner must then opine as to whether the Veteran's residuals of alcoholism were caused or aggravated by the service-connected psychiatric disability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
 
2.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

